        Case 2:19-cv-03800-JMA-SIL Document 10 Filed 07/12/19 Page 1 of 1 PageID #: 416
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            Eastern DistrictDistrict
                                             __________      of NewofYork
                                                                      __________


                     The City of Auburn                        )
                             Plaintiff                         )
                                v.                             )      Case No. 19-cv-03800
                 Purdue Pharma L.P., et al.                    )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendants Express Scripts Holding Company and Express Scripts, Inc.                                          .


Date:          07/12/2019                                                               /s/ Steven G. Kobre
                                                                                         Attorney’s signature


                                                                                    Steven G. Kobre (SK6310)
                                                                                     Printed name and bar number
                                                                                        Kobre & Kim LLP
                                                                                        800 Third Avenue
                                                                                       New York, NY 10022

                                                                                               Address

                                                                                   steven.kobre@kobrekim.com
                                                                                            E-mail address

                                                                                          (212) 488-1202
                                                                                          Telephone number

                                                                                          (212) 488-1220
                                                                                             FAX number
